                                                            Case 2:16-cv-02866-RFB-NJK Document 192 Filed 11/14/18 Page 1 of 5
                                                            


                                                          %UDGOH\7$XVWLQ(VT                                                         
                                                            1HYDGD%DU1R
                                                          61(// :,/0(5//3
                                                            +RZDUG+XJKHV3DUNZD\6XLWH
                                                          /DV9HJDV1HYDGD
                                                            7HOHSKRQH  
                                                          )DFVLPLOH  
                                                            (PDLOEDXVWLQ#VZODZFRP
                                                       
                                                            =DFKDU\$0F(QW\UH DGPLWWHGpro hac vice 
                                                          0LVW\/3HWHUVRQ DGPLWWHGpro hac vice 
                                                            .HYLQ2¶%ULHQ DGPLWWHGpro hac vice 
                                                          .LQJ 6SDOGLQJ//3
                                                            3HDFKWUHH6WUHHW1(
                                                          $WODQWD*$
                                                            7HO
                                                          )D[
                                                            (PDLO]PFHQW\UH#NVODZFRP
                                                                PSHWHUVRQ#NVODZFRP
                                                                   NREULHQ#NVODZFRP
                                                         
                                                            Attorneys for Defendant Equifax
                                                         Information Services, LLC
             3883 Howard Hughes Parkway, Suite 1100




                                                            
Snell & Wilmer




                                                                                       81,7('67$7(6',675,&7&2857
                    Las Vegas, Nevada 89169




                                                                                                 ',675,&72)1(9$'$
                         LAW OFFICES

                          702.784.5200




                                                      
                                                                                                           
                               L.L.P.




                                                         6+$521%$5180DQG52%(5768675,. &DVH1RFY5)%1-.
                                                            DQGDOOVLPLODUO\VLWXDWHGLQGLYLGXDOV         
                                                                                                          '()(1'$17¶6027,21)25/($9(
                                                                                    3ODLQWLIIV
                                                            YV                                             72),/(6855(3/<,123326,7,21
                                                      
                                                                                                            723/$,17,))6¶027,21)25
                                                         (48,)$;,1)250$7,216(59,&(6//& 3$57,$/6800$5<-8'*0(17
                                                                                   'HIHQGDQW

                                                                 'HIHQGDQW(TXLID[,QIRUPDWLRQ6HUYLFHV//& ³(TXLID[´ UHVSHFWIXOO\UHTXHVWVOHDYHWR

                                                         ILOH D VXUUHSO\ WR UHVSRQG WR LVVXHV UDLVHG IRU WKH ILUVW WLPH LQ 3ODLQWLIIV¶ 5HSO\ LQ 6XSSRUW RI

                                                         0RWLRQIRU3DUWLDO6XPPDU\-XGJPHQW 'NW1R  WKH³5HSO\%ULHI´ 'HIHQGDQWVWDWHVDV

                                                         IROORZV

                                                                       3ODLQWLIIVILOHGWKLVSXWDWLYHFODVVDFWLRQRQ'HFHPEHU

                                                                       2Q$XJXVW3ODLQWLIIVILOHGD0RWLRQIRU3DUWLDO6XPPDU\-XGJPHQWSee

                                                         'NW1R

                                                                       (TXLID[ ILOHG D EULHI RSSRVLQJ WKH 3DUWLDO 0RWLRQ IRU 6XPPDU\ -XGJPHQW RQ

                                                         6HSWHPEHU    See 'NW 1R   (TXLID[ DUJXHG DPRQJ RWKHU WKLQJV WKDW 3ODLQWLIIV¶


                                                            
                                                            
                                                            Case 2:16-cv-02866-RFB-NJK Document 192 Filed 11/14/18 Page 2 of 5
                                                            


                                                          0RWLRQVKRXOGEHGHQLHGEHFDXVH3ODLQWLIIVFLWHGQRHYLGHQFHWKDW(TXLID[³IDLOHGWRSURYLGH´UH
                                                          LQYHVWLJDWLRQUHVXOWVWR3ODLQWLIIVId.DW
                                                                        2Q2FWREHU3ODLQWLIIVILOHGWKH5HSO\%ULHISee'NW1R
                                                                        ,Q WKHLU 5HSO\ %ULHI 3ODLQWLIIV LQDFFXUDWHO\ DUJXH WKDW (TXLID[ PLVOHG 3ODLQWLIIV
                                                          LQWR EHOLHYLQJ WKDW WKH QXPEHU RI UHLQYHVWLJDWLRQ UHVXOWV ³JHQHUDWHG´ GXULQJ D SDUWLFXODU WLPH
                                                          SHULRGZDVWDQWDPRXQWWRWKHQXPEHURIUHVXOWV³VHQW´See5HSO\%ULHIDW7KDWDUJXPHQWZDV
                                                          QRWSUHYLRXVO\UDLVHGDQGLQDQ\HYHQWLVFRQWUDGLFWHGE\WKHUHFRUG7KLVDPRXQWVWRQRWKLQJ
                                                          PRUH WKDQ D EODWDQW DWWHPSW WR LPSURSHUO\ FRORU WKH &RXUW¶V SHUFHSWLRQ RI (TXLID[¶V VWDWHPHQWV
                                                          ZKLOHWKH&RXUWFRQVLGHUVWKHVHYHUDOSHQGLQJPRWLRQVEHIRUHLW
                                                                       &RXUWVLQWKLVGLVWULFWDQGGLVWULFWVZLWKLQWKH1LQWK&LUFXLWJUDQWVXUUHSOLHVZKHUH
                                                         D SDUW\ PDNHV PLVVWDWHPHQWV RQ UHSO\  See Ioane v. Comm’r &DVH 1R &9 
                                                         :/DW  '1HY0DU  JUDQWLQJGHIHQGDQW¶VPRWLRQIRUOHDYHWRILOHVXU
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                         UHSO\WRDGGUHVVSODLQWLII¶VDOOHJHGPLVVWDWHPHQWVRIODZDQGIDFW Banga v. Experian Info. Sols.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                         ,QF 1R &  6%$  :/  DW  1' &DO 6HSW    JUDQWLQJ
                               L.L.P.




                                                         SODLQWLII¶VPRWLRQIRUOHDYHWRILOHVXUUHSO\LQRUGHUWRDPRQJRWKHUWKLQJVUHVSRQGWR³VHYHUDO
                                                         PLVVWDWHPHQWVDQGGLVWRUWLRQVLQWKHIDFWXDOUHFRUG´ ,QWKLVLQVWDQFHWKH&RXUWVKRXOGSURYLGH
                                                         (TXLID[ZLWKDQRSSRUWXQLW\WRUHVSRQG3ODLQWLIIVVKRXOGQRWEHSHUPLWWHGWRGHSULYH(TXLID[RI
                                                         WKHFKDQFHWRDGGUHVVLVVXHVE\IDLOLQJWRWLPHO\UDLVHWKHP
                                                                 :+(5()25( (TXLID[ UHVSHFWIXOO\ UHTXHVWV WKDW WKH &RXUW GLVUHJDUG 3ODLQWLIIV¶ QHZ
                                                         DUJXPHQWV UDLVHG LQ WKH 5HSO\ %ULHI RU DOWHUQDWLYHO\ JUDQW (TXLID[ OHDYH WR ILOH D VXUUHSO\ WR
                                                         3ODLQWLIIV¶ 5HSO\ %ULHI DQG IXUWKHU JUDQW VXFK RWKHU UHOLHI DV LV DSSURSULDWH XQGHU WKH
                                                         FLUFXPVWDQFHV   'HIHQGDQWV¶ SURSRVHG VXUUHSO\ EULHI LV DWWDFKHG DV ([KLELW $ IRU WKH &RXUW¶V
                                                         UHYLHZ
                                                         
                                                         
                                                         
                                                         
                                                         
                                                            
                                                                                                                                                                      
                                                            
                                                            
                                                            Case 2:16-cv-02866-RFB-NJK Document 192 Filed 11/14/18 Page 3 of 5
                                                            


                                                                5HVSHFWIXOO\VXEPLWWHGWKLVWKGD\RI1RYHPEHU
                                                            
                                                                                                               /s/ Bradley Austin                     
                                                                                                                 %UDGOH\7$XVWLQ 1HY%DU1R 
                                                       
                                                                                                                 61(// :,/0(5//3
                                                                                                               +RZDUG+XJKHV3NZ\6XLWH
                                                                                                                 /DV9HJDV19
                                                                                                               7HO
                                                                                                                 )D[
                                                                                                               (PDLOEDXVWLQ#VZODZFRP
                                                                                                               =DFKDU\$0F(QW\UH pro hac vice 
                                                                                                               0LVW\/3HWHUVRQ pro hac vice 
                                                                                                                 .HYLQ-2¶%ULHQ pro hac vice 
                                                                                                               .,1* 63$/',1*//3
                                                                                                                 3HDFKWUHH6W1(
                                                                                                              $WODQWD*$
                                                                                                                 7HO
                                                      
                                                                                                                 )D[
                                                                                                              (PDLO]PFHQW\UH#NVODZFRP
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                       PSHWHUVRQ#NVODZFRP
Snell & Wilmer




                                                                                                                    NREULHQ#NVODZFRP
                    Las Vegas, Nevada 89169




                                                                                                                 
                         LAW OFFICES

                          702.784.5200




                                                                                                              Attorneys for Defendant
                               L.L.P.




                                                                                                                 Equifax Information Services, LLC
                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      
                                                            
                                                                                                                                                         
                                                            
                                                            
                                                            Case 2:16-cv-02866-RFB-NJK Document 192 Filed 11/14/18 Page 4 of 5
                                                            


                                                                                          &(57,),&$7(2)6(59,&(
                                                                 ,KHUHE\FHUWLI\WKDWDWUXHDQGH[DFWFRS\RIWKHIRUHJRLQJKDVEHHQVHUYHGWKHWKGD\RI
                                                          1RYHPEHUYLD(&)XSRQ
                                                            
                                                          'DYLG+.ULHJHU
                                                            +DLQHV .ULHJHU//&
                                                          6(DVWHUQ$YH6XLWH
                                                            +HQGHUVRQ19
                                                                 
                                                            0DWWKHZ,.QHSSHU
                                                          0LOHV1&ODUN
                                                            .QHSSHU &ODUN//&
                                                          :&KH\HQQH$YH
                                                            6XLWH
                                                          /DV9HJDV19
                                                            
                                                                
                                                                                                      VLyndsey Luxford                         
                                                                                                         $QHPSOR\HHRI6QHOO :LOPHU//3
                                                      
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      
                               L.L.P.




                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      
                                                            
                                                                                                                                                         
                                                            
                                                            
                                                            Case 2:16-cv-02866-RFB-NJK Document 192 Filed 11/14/18 Page 5 of 5
                                                            


                                                                                                ,1'(;2)(;+,%,76
                                                       
                                                                ([1R                          'HVFULSWLRQ                        1RRI3DJHV
                                                                $     6XU5HSO\LQ2SSRVLWLRQWR3ODLQWLIIV¶0RWLRQIRU3DUWLDO        
                                                                         6XPPDU\-XGJPHQW
                                                       

                                                       

                                                          
                                                                     
                                                          
                                                            
                                                       

                                                       

                                                      

                                                      

                                                      
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      
                               L.L.P.




                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      
                                                            
                                                                                                                                                
                                                            
                                                            
